Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant's request for continued examination filed on October 7, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on April 3, 2019, have been entered.

Status of Claims
Amendment of claim 22 and cancellation of claims 25-26, 57, 62 and 71-72 is acknowledged.
Claims 22-24, 27, 61, 63-70 and 74 are currently pending and are the subject of this office action.
Claims 22-24, 27, 61, 63-70 and 74 are presently under examination

Priority
The present application is a 371 of PCT/US14/25635 filed on 03/13/2014, and claims priority to provisional application No. 61/788,396filed on 03/15/2013.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.








Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 22-24, 27, 61, 63-70 and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hungenberg et. al. (US 2009/0215760, cited in prior office action) Smith et. al (US 2012/0055076), Cheng et. al. (Chin. J. Hyg. Insec. and Equip (2011) 17, cited by Applicant) in view of Kubota et. al. (US 2007/0253992, cited in prior office action). 

For claims 22 and 24, Hungenberg teaches a method of controlling pests comprising: the administration of a composition comprising ethiprole and a neonicotinoid (see [0001]-[0023]), wherein the preferred neonicotinoid is imidacloprid (see [0023] and [0025]) and wherein the pest can be an insect that destroys technical materials (see [0205), wherein the insect that can destroy technical materials is a termite like: Coptotermes, Heterotermes, Reticulitermes, etc. (see [0210]), and wherein the technical materials are for example wood or wood working product (i.e. a locus requiring termite control, see [0192] and [0211]-[0213]).
The composition can be dispersed in a solvent like water (see [0069]-[0070], [0218] and [0230]).  
The concentration of active compounds can vary preferably from 0.0001% to 1% (see [0190]).
The ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]).
Hungenberg does not teach the phenylpyrazole fipronil.  However, Kubota teaches that fipronil and ethiprole are well known phenylpyrazoles and both are active against insects like termites (see [0003] and [0006]).  Further, the structures of fipronil 


    PNG
    media_image1.png
    304
    246
    media_image1.png
    Greyscale

Finally, the prior art teaches that fipronil and imidacloprid are known to individually be effective for controlling termite infestations.  See for example Cheng et. al. (see Table 1) and Smith et. al. (see [0084]).

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any phenylpyrazole like ethiprole) for another (fipronil) with an expectation of success, since the prior art establishes that both function in similar manner.
The skilled in the art will be further motivated to replace ethiprole with fipronil and make the fipronil/imidacloprid mixture since each one of these compounds is already known to be effective controlling termite infestations, as such, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The prior art does not teach a concentration of 0.05% to about 0.5% by weight of the phenylpyrazole and the neonicotinoid and a final ratio of phenylpyrazole to neonicotinoid from 1:1.5 (resulting from an initial termiticide composition comprising 10% phenylpyrazole and 15% neonicotinoid) to 1:10 (resulting from an initial termiticide composition comprising 3% phenylpyrazole and 30% neonicotinoid), however, as disclosed above, Hungenberg teaches that the concentration of active compounds (phenylpyrazole and neonicotinoid) can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly claimed range (0.05% to about 0.5%), and a ratio of phenylpyrazole to neonicotinoid from 125:1 to 1:50 (see [0025]) which overlaps with the instantly claimed range (1:1.5 to 1:1:10).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Further, MPEP 2144.05 II states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”.

The prior art does not teach the process of mixing: 1- a termiticide composition comprising 3% to 10% by weight of the phenylpyrazole fipronil and 15% to 30% by weight of the neonicotinoid imidacloprid with 2- an aqueous medium to form termiticide concentrate comprising from about 0.05% to about 0.5% by weight of the phenylpyrazole fipronil and the neonicotinoid imidacloprid.
However, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, the prior art teaches compositions comprising the same or similar components as the instant claims:  a phenylpyrazole (fipronil) and a neonicotinoid (imidacloprid) in the same or similar concentration and ratios, as such the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claims composition and the prior art composition.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.

All this will result in the practice of claims 22 and 24 with a reasonable expectation of success.

The prior art teaches all the limitations of claim 23, 63-64 and 66 (see rejection above) except for; applying the termiticide concentrate in an amount of about 1 to 10 gallons per linear 10 feet per foot of depth area (Claim 23), about 2 to 6 gallons per 10 linear feet per foot of depth area (Claim 63), about 4 gallons per 10 linear feet per foot of depth area (Claim 64) or about 1 to 1.5 gallons per 10 square feet of area treated (claim 66).
However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
Ten (10) linear square feet is approximately 1 square meter, 1 gallon is approximately 4 liters and at the lowest concentration: 0.01% and assuming a density of 1 g/mL, 4 liters (i.e. 1 gallon) of concentrate will contain about 0.4 g of termiticide (0.1 g/l x 4l). This is the amount administered per square meter.  A “ha” is equivalent to 10,000 square meters.  So the above amount (0.4g per square meter) multiplied by 10,000 will afford 4,000 g per 10,000 square meters or 4,000 g/ha which is within the range taught by Hungenberg.  In other words, the range taught by Hungenberg overlaps with the amounts of the instant claims 23, 63 and 66 and is very close to the amount of claim 64.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
 
All this will result in the practice of claims 23, 63-64 and 66 with a reasonable expectation of success.

For claim 27, Hungenberg further teaches spraying as one of the many forms of administration (see for example [[0056], [0068], [0208], [0267]).

For claim 61, Hungenberg teaches that the concentration of active compounds can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 61 with a reasonable expectation of success.

For claims 65 and 67, Hungenberg teaches that agents of the invention are suitable for protection and treatment (see for example [0063]) which will result that the administration can occur when the structure will be built in the future (i.e. protection, it was not built yet or as stated in the instant specification [0042]: pre-construction treatment) or once there is already an existing structure (i.e. treatment), thus resulting in the practice of claims 65 and 67 with a reasonable expectation of success.


.
The prior art teaches all the limitations of claim 69 (see above) except for the concentrate being applied in an amount of up to 20 gallons per acre.
However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
One gallon is approximately 4 liters and at the lowest concentration: 0.01% and assuming a density of 1 g/ml, 4 liters (i.e. 1 gallon) of concentrate will contain about 0.4 g of termiticide (0.1 g/l x 4l). Twenty gallons will contain 8 g of termicides (0.4 x 20). One acre is equivalent to 0.405 ha, as such 8g/0.405 equals 19.75 g/ha which overlaps with the range taught by Hungenberg (between 10 g/ha and 1,000 g/ha). In other words, the range taught by Hungenberg overlaps with the amounts of the instant claim 69.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 69 with a reasonable expectation of success.

For claim 70, Hungenberg further teaches that the applications can be carried out in the form of foam (see [0267]), thus resulting in the practice of claim 70 with a reasonable expectation of success.

For claim 74, Hungenberg teaches that the ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]). Which overlaps with the instantly claimed ratio 1:3.24.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 74 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
After a careful review of the Luo reference, the Examiner concludes that there is nothing in the Luo reference that will discourage the POSA from using a fipronil and imidacloprid in a range from 1:1.5 (10% fipronil / 15% imidacloprid) to 1:10 (3% fipronil / 30% imidacloprid).
For example, Luo teaches that the administration of 10 mL of an aqueous composition comprising fipronil and imidacloprid in ratios: 1:1.5 (40 ppm fipronil and 60 ppm imidacloprid) and 1:4 (20 ppm fipronil and 80 ppm imidacloprid) which anticipate the instantly claimed ratio range (1:1.5 to 1:10) for a total of 0.010% by weight of fipronil plus imidacloprid (100 ppm total of fipronil plus imidacloprid is equivalent to 0.01% by weight which is close to the claimed range of 0.05% to about 5.0%) is effective in controlling a pest like a termite (see Table 3.1 on page 31 and Figures 3.1 and 3.2 on pages 35 and 36 respectively).
True, the addition of imidacloprid to fipronil, reduces the efficacy of fipronil, but this is expected since imidacloprid is less efficacious than fipronil.
The only difference between the experimental conditions of Luo and instant claim 1 is the concentration of fipronil plus imidacloprid administered, which is 0.1% for Luo and 0.5% in the instant claim 1.  It will be expected that if the same composition is effective at 0.1% it will also be effective at higher concentrations (i.e. 0.5% or higher).

Claim Rejections - 35 USC § 103 (New Rejection).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 22-24, 27, 61, 63-70 and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo (Thesis, August 2010, cited by Applicant, cited in prior office action) in view of Hungenberg et. al. (US 2009/0215760, cited in prior office action) and in view of Kubota et. al. (US 2007/0253992, cited in prior office action). 

For claims 22 and 24 Luo teaches a method for controlling termites selected from the species Coptotermes formosanus comprising the administration of a an aqueous composition comprising the phenylpyrazole fipronil and the neonicotinoid imidacloprid (see pages 28-30 under Material and Methods, Termiticides and Gradient combinations bioassay).  The ratios of fipronil to imidacloprid are: 1:1.5 (40 ppm fipronil and 60 ppm imidacloprid) and 1:4 (20 ppm fipronil and 80 ppm imidacloprid) (see Table 3.1 on page 31 and Figures 3.1 and 3.2 on pages 35 and 36 respectively) which anticipate the instantly claimed ratio range (1:1.5 (resulting from an initial termiticide composition comprising 10% phenylpyrazole and 15% neonicotinoid)  to 1:10 (resulting from an initial termiticide composition comprising 3% phenylpyrazole and 30% neonicotinoid)). 
Luo does not teach that the final aqueous composition comprises between 0.05% to about 5.0% of fipronil plus imidacloprid.  However, as stated above, Luo teaches that administration of an aqueous composition comprising a total of 0.01% by weight of fipronil plus imidacloprid (100 ppm total of fipronil plus imidacloprid is equivalent to 0.01% by weight) which is close to the claimed range of 0.05% to about 5.0%.
Luo further teaches: “the field efficacy of termicides is affected by multiple factors such as bioavailability and soil properties.  The results in laboratory bioassays provide a 
Further, MPEP 2144.05 II states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”.
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease or pest is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Luo teaches that a concentration of the Coptotermes, the range concentration of the termiticides fipronil (a phenylpyrazole) and imidacloprid (a neonicotinoid) is considered a result effective variable. Thus, it would also have been obvious to have chosen a concentration range from among those known to be effective in methods of controlling termites.
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In the instant case, Lou recognizes that the concentration of the termiticides fipronil (a phenylpyrazole) and imidacloprid (a neonicotinoid) is considered a result-effective variable and as such it will be obvious to optimize it.
Further, the efficacy of the composition will depend of the total amount of termicide administered per area treated.  The total amount will depend not only on the concentration but on the total volume administered, as such (assuming the same area being treated) a more diluted composition (like 0.01%) might require a higher volume than a more concentrated one (i.e. 0.05%) which again are all variables that the skilled in the art will be able to optimized, as stated above, based on the teachings of Luo.  It will also be expected that if a more diluted composition of termicides (i.e. 0.01%) is 
Finally, Hungenberg teaches a similar method compared to Luo for controlling pests comprising: the administration of a composition comprising the phenylpyrazole ethiprole and a neonicotinoid (see [0001]-[0023]), wherein the preferred neonicotinoid is imidacloprid (see [0023] and [0025]) and wherein the pest can be an insect that destroys technical materials (see [0205), wherein the insect that can destroy technical materials is a termite like: Coptotermes, Heterotermes, Reticulitermes, etc. (see [0210]), and wherein the technical materials are for example wood or wood working product (i.e. a locus requiring termite control, see [0192] and [0211]-[0213]). The composition can be dispersed in a solvent like water (see [0069]-[0070], [0218] and [0230]).  
The concentration of active compounds (i.e. the phenylpyrazole ethiprole and the neonicotinoid imidacloprid) can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly claimed range (0.05% to 5.0%).
The ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]) which overlaps with the instantly claimed range (1:1.5 to 1:10).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Even though Hungenberg does not teach the phenylpyrazole fipronil, Kubota teaches that fipronil and ethiprole are well known phenylpyrazoles and both are active against insects like termites (see [0003] and [0006]).  Further, the structures of fipronil and ethiprole are extremely similar. Which explains the close biological activity of both compounds:


    PNG
    media_image1.png
    304
    246
    media_image1.png
    Greyscale

In other words, the teachings of Hungenberg for the mixture ethiprole/imidacloprid do correlate to the mixture fipronil/imidacloprid.

Finally, the prior art does not teach the process of mixing: 1- a termiticide composition comprising 3% to 10% by weight of the phenylpyrazole fipronil and 15% to 30% by weight of the neonicotinoid imidacloprid with 2- an aqueous medium to form 
However, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, the prior art teaches compositions comprising the same or similar components as the instant claims:  a phenylpyrazole (fipronil) and a neonicotinoid (imidacloprid) in the same or similar concentration and ratios, as such the burden shifts to Applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.

All this will result in the practice of claims 22 and 24 with a reasonable expectation of success.

Luo and Hungenberg teach all the limitations of claim 23, 63-64 and 66 (see rejection above) except for; applying the termiticide concentrate in an amount of about 1 to 10 gallons per linear 10 feet per foot of depth area (Claim 23), about 2 to 6 gallons per 10 linear feet per foot of depth area (Claim 63), about 4 gallons per 10 linear feet per foot of depth area (Claim 64) or about 1 to 1.5 gallons per 10 square feet of area treated (claim 66).
However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
Ten (10) linear square feet is approximately 1 square meter, 1 gallon is approximately 4 liters and at the lowest instant concentration: 0.05% and assuming a density of 1 g/mL, 4 liters (i.e. 1 gallon) of concentrate will contain about 2.0 g of termiticide (0.5 g/l x 4l). This is the amount administered per square meter.  A “ha” is equivalent to 10,000 square meters.  So the above amount (2.0 g per square meter) multiplied by 10,000 will afford 20,000 g per 10,000 square meters or 20,000 g/ha which is within the range taught by Hungenberg.  In other words, the range taught by 

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
 
All this will result in the practice of claims 23, 63-64 and 66 with a reasonable expectation of success.

For claim 27, Hungenberg further teaches spraying as one of the many forms of administration (see for example [[0056], [0068], [0208], [0267]).

For claim 61, Hungenberg teaches that the concentration of active compounds can vary preferably from 0.0001% to 1% (see [0190]) which overlaps with the instantly claimed ranges (0.038% to about 0.38% for imidacloprid and 0.012% to about 0.12% for fipronil).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 61 with a reasonable expectation of success.

For claims 65 and 67, Hungenberg teaches that agents of the invention are suitable for protection and treatment (see for example [0063]) which will result that the administration can occur when the structure will be built in the future (i.e. protection, treatment), thus resulting in the practice of claims 65 and 67 with a reasonable expectation of success.

For claim 68, Hungenberg teaches a field trial (i.e. open area, see Table A paragraph [0280]) containing crops (see for example [0054]).
.
The prior art teaches all the limitations of claim 69 (see above) except for the concentrate being applied in an amount of up to 20 gallons per acre.
However, Hungenberg further teaches that the amount of active combination used lies generally between 0.1 and 10,000 g/ha, preferably between 10 and 1,000 g/ha (see [0268]).
One gallon is approximately 4 liters and at the lowest concentration: 0.01% and assuming a density of 1 g/ml, 4 liters (i.e. 1 gallon) of concentrate will contain about 0.4 g of termiticide (0.1 g/l x 4l). Twenty gallons will contain 8 g of termicides (0.4 x 20). One acre is equivalent to 0.405 ha, as such 8g/0.405 equals 19.75 g/ha which overlaps with the range taught by Hungenberg (between 10 g/ha and 1,000 g/ha). In other words, the range taught by Hungenberg overlaps with the amounts of the instant claim 69.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 69 with a reasonable expectation of success.

For claim 70, Hungenberg further teaches that the applications can be carried out in the form of foam (see [0267]), thus resulting in the practice of claim 70 with a reasonable expectation of success.

For claim 74, Hungenberg teaches that the ratio of ethiprole/imidacloprid varies from 125/1 to 1/50 (see [0025]). Which overlaps with the instantly claimed ratio 1:3.24.
Further, as stated above, Luo teaches ratios of ethiprole/imidacloprid of 1:1.5 and 1:4 which are very close to the instantly claimed range.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  

All this will result in the practice of claim 74 with a reasonable expectation of success.






Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 29, 2021.